         Case 20-03398 Document 30 Filed in TXSB on 04/12/21 Page 1 of 8



                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

IN RE:                                         §
BRIAR BUILDING HOUSTON, LLC,                   §       CASE NO. 18-32218
       Debtor                                  §       CHAPTER 11
                                               §
___________________________________            §
                                               §
GEORGE M. LEE,                                 §
    Plaintiff                                  §
                                               §
v.                                             §       ADVERSARY NO. 20-03398
                                               §
ALI CHOUDHRI, et al.                           §
      Defendants                               §
                                               §


     DEFENDANT ALI CHOUDHRI AND INTERVENOR JETALL COMPANIES, INC.’S
              OPPOSITION TO PLAINTIFF’S MOTION TO DISMISS

        Defendant Ali Choudhri (“Choudhri”) and Intervenor Jetall Companies, Inc. (“Jetall”)

(collectively, “Defendants”) file the following Answer to Plaintiff George M. Lee’s (“Plaintiff”)

“Motion to Dismiss Under Federal Rules [sic] of Civil Procedure 12(b)(6), Motion to Strike Under

Federal Rule of Civil Procedure 12(f), and Motion for a More Definite Statement of Claims Under

Federal Rule of Civil Procedure 12(e)” (Dkt. No. 26, the “Motion”). As explained below, the

Motion warrants denial.
                                       I.      BACKGROUND

        On August 12, 2013, Defendants entered a contract for deed with Plaintiff for a house in

Houston, Texas. See Dkt. No. #25, Defendants’ Answer to Plaintiff’s First Amended Complaint

(the “Answer”), at page 4, ¶¶ 3-6. Choudhri intended to reside in the house. Id. at page 4, ¶ 6.

Defendants never took possession of the house; to the contrary, Plaintiff retained possession of the

property, and still has the property today. Id. at page 4, ¶ 9. Since entering the contract, Defendants

have, however, made approximately $800,000 in installment payments to Plaintiff. Id. at page 4,

¶ 8.


                                                   1
         Case 20-03398 Document 30 Filed in TXSB on 04/12/21 Page 2 of 8




        On February 1, 2021, Plaintiff filed a First Amended Complaint in this Court seeking actual

damages based on Defendant’s purported failure to pay all money owed under the contract. See

FAC at ¶ 17.

        On March 1, 2021, Defendants counterclaimed, seeking primarily restitution on several

theories, including Plaintiff’s failure to comply with various provisions of Chapter 5 of the Texas

Property Code.

                                     II.     LEGAL STANDARD

        In the Fifth Circuit, “[a] motion to dismiss for failure to state a claim under Rule 12(b)(6)

is disfavored in the law and rarely granted.” Delhomme v. Caremark Rx Inc., 232 F.R.D. 573, 577

(N.D. Tex. 2005). See also, Collins v. Morgan Stanley Dean Witter, 224 F.3d 496, 498 (5th Cir.

2000). All well-pleaded factual allegations in the complaint must be taken as true, and viewed in

the light most favorable to the non-movant. Campbell v. Wells Fargo Bank, 781 F.2d 440, 442 (5th

Cir. 1986). Thus, to defeat a Rule 12(b)(6) motion to dismiss, a plaintiff need only “nudge … their

claim across the line from conceivable to plausible” by pleading “enough facts to state a claim to

relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570, 127 S. Ct.

1955, 1974, 167 L.Ed. 2d 929 (2007).

        The Fifth Circuit applies a “relaxed notice pleading standard[]” to affirmative defenses “to

prevent parties from being defaulted for committing technical errors.” Woodfield v. Bowman, 193

F.3d 354, 362 (5th Cir. 1999). Accordingly, a defendant need only “plead an affirmative defense

with enough specificity or factual particularity to give the plaintiff ‘fair notice’ of the defense that

is being advanced.” Id. “[I]n some cases, merely pleading the name of the affirmative defense …

may be sufficient.” Id. See also, Blount v. Johnson Controls, Inc., 328 F.R.D. 146, 150 (S.D. Miss.

2018) (“The text of Rules 8(a), (b), and (c) reflects clear differences with respect to the purposes

of complaints and responsive pleadings and the showings they require.”). Although a plaintiff may

motion to strike an affirmative defense under Federal Rule of Procedure 12(f), such a motion to

strike is generally disfavored[.]” U.S. ex rel. Parikh v. Citizens Med. Ctr., 302 F.R.D. 416, 418

(S.D. Tex. 2014)

                                                   2
         Case 20-03398 Document 30 Filed in TXSB on 04/12/21 Page 3 of 8




                                          III.     ARGUMENT

    A. Plaintiff’s Request for Dismissal of Defendant’s First, Second, and Third

        Counterclaims Lacks Merit.

        Plaintiff first contends he is entitled to dismissal with prejudice of Defendant’s

counterclaims involving Chapter 5 of the Texas Property Code. Plaintiff’s argument relies entirely

on his assertion that the contract for deed at issue “intentionally excluded the conveyance of the

35 E. Rivercrest, Houston, Texas, 77042 … from the protections of Chapter 5 of the Texas Property

Code.” Pl. Mot. at ¶ 8.

        But such attempted exclusions are invalid under the Texas Property Code. Section 5.073(b)

expressly voids any “provision of the executory contract that purports to waive a right or exempt

a party from a liability or duty” under Chapter 5. Tex. Prop. Code § 5.073(b). Puzzlingly, Plaintiff

even acknowledges that the contractual language he relies on is designed to exempt Lee from

Chapter 5. See, e.g., Pl. Mot. at ¶ 8 (noting that the waiver language in the contact for deed “is so

specific it tracts verbatim the language of Texas Property Code § 5.062(a)”). That concession is

alone sufficient to defeat Plaintiff’s motion.

        Lee’s offers exactly one argument against Section 5.073(b)’s application: the claim that the

language in the contract “is not a waiver of liability or duty, but rather one of the factual recitations,

warranties, and representations forming the consideration for the underlying contract itself.” Pl.

Mot. at ¶ 9. However, Plaintiff does not even attempt to explain how a prohibited “provision …

that purports to waive a right or exempt a party from a liability or duty” under Chapter 5, Tex.

Prop. Code § 5.073(b), differs from a “factual recitation[],” “warrant[y],” or “representation[]”.

Moreover, and unsurprisingly, Plaintiff’s argument is devoid of citation to legal authority.

        It bears emphasis: Lee’s formulation would effectively gut Chapter 5. A seller wishing to

circumvent the property code’s protections could simply prefix an otherwise unenforceable

provision with the word “warranty,” or the phrase “factual recitation.” Through that alchemy, all

single-family homes like the one at issue here (see https://www.har.com/homedetail/35-e-

rivercrest-dr-houston-tx-77042/11872132) could become, merely because the contract says so,

                                                    3
         Case 20-03398 Document 30 Filed in TXSB on 04/12/21 Page 4 of 8




“commercial building[s] that [are] not used for residential purposes whatsoever.” Pl. Mot. at ¶ 8.

The law does not countenance such subterfuge.

        Plaintiff is correct that not all contracts for deed meet Chapter 5’s residential property

requirements. See Pl. Mot. at ¶ 6 (citing Ferrara v. Nutt, 555 S.W.3d 227, 240 (Tex. App.—

Houston [1st Dist.] 2018, no pet.). But Texas case law likewise makes clear that the inquiry is

factual, turns on the purchaser’s subjective intent, and generally requires a jury determination. For

example, as the court in Marker v. Garcia, 185 S.W.3d 21, 27 (Tex. App. 2005) explained:

        We acknowledge that the Garcias’ simple statements of intent may be too weak to
        convince a jury that they intended to use the property as a residence even under the
        forward-looking “to be used” standard adopted by the Legislature. In the summary
        judgment context, however, we are required to consider the evidence in the light
        most favorable to the non-movant.
Indeed, even Ferrara proceeded to verdict in the absence of any evidence beyond the plaintiff’s

statement of intent that he intended to move back to the property. 555 S.W.3d at 239.

        Whether, in the present matter, Defendants ultimately prevail at trial is beside the point.

Drawing all factual inferences in their favor, as the Court must at this stage, Lee’s Motion should

be denied.

    B. Plaintiff’s Challenge to Defendants’ Fourth Counterclaim Fails.

        Lee argues that Defendant’s Texas Deceptive Trade Practices Act (“DTPA”) counterclaim

is barred because “the underlying Contract made the basis for the present suit specifically disclaims

and disavows any residential use of the Rivercrest Property whatsoever.” Pl. Mot. at ¶ 13. But as

discussed in the previous section, that portion of the contract is void under Section 5.073(b) as a

matter of law, and Choudhri’s allegation that he intended to reside at the property is sufficient to

state a claim.

    C. The Court should Reject Plaintiff’s Rule 12(f) Arguments.

        Plaintiff demands that he Court strike all of Defendants’ affirmative defenses because they

are “bare statements of law are unmoored to any factual basis to provide Plaintiff with sufficient

notice to adequately prosecute his claims.” Pl. Mot. at ¶ 16. Plaintiff misunderstands the purpose

and application of Rule 12(f).

                                                 4
         Case 20-03398 Document 30 Filed in TXSB on 04/12/21 Page 5 of 8




       A plaintiff may move to “strike from a pleading an insufficient defense[.]” Fed. R. Civ. P.

12(f). However, “an affirmative defense's sufficiency under Rule 12(f) generally relates to legal

sufficiency and not whether the defense was pleaded with sufficient factual detail.” Blount, 328

F.R.D. at 150 (emphasis original). Thus, “the ‘insufficient defense’ language in Rule 12(f) has

traditionally been read to allow challenges to the legal sufficiency of an asserted defense …. as

opposed to whether the defense ‘contain[s] sufficient factual matter.’” Citizens Med. Ctr., 302

F.R.D. at 419 (citing Iqbal, 556 U.S. at 678).

       In the present matter, “[Lee] has not shown that the defenses ‘cannot, as a matter of law,

succeed under any circumstance.’” Blount, 328 F.R.D. at 151 (citing United States v. Renda, 709

F.3d 472, 479 (5th Cir. 2013). Moreover, although Plaintiff avails generally that the Answer’s

affirmative defenses lack sufficient factual detail to give him fair notice, he does not challenge any

of them in particular. See Woodfield, 193 F.3d at 362 (“[I]n some cases, merely pleading the name

of the affirmative defense … may be sufficient.”). “Nor has [Lee] demonstrated the type of

prejudice that would require the drastic remedy of striking a defense, especially when the parties

have conducted no discovery.” Blount, 328 F.R.D. at 151. Additionally, Lee can hardly claim

ignorance about the basis for all the affirmative defenses—Defendants already moved for

summary judgment based on judicial estoppel and waiver in state court, prior to this action’s

removal.

       Nonetheless, Lee argues that the Court should disregard Fifth Circuit precedent and apply

the following rule instead: “when a defendant does not plead with specificity how the affirmative

defense doctrine applies to the plaintiff’s claim, it should be struck.” Pl. Mot. at ¶ 15. But the one

case Plaintiff cites for that proposition—Joe Hand Promotions, Inc. v. Izalco, Inc., No. H-16-3696,

2017 WL 3130581, at *1 (S.D. Tex. Jul. 24, 2017)—says no such thing. And in any event, Joe

Hand Promotions is an unpublished opinion that was not served on Defendant and the Court as

required by Section VI(e)(2) of the Court Procedures.




                                                  5
         Case 20-03398 Document 30 Filed in TXSB on 04/12/21 Page 6 of 8




   D. Plaintiff’s Rule 12(e) Arguments Warrant Denial.

       Plaintiff moves for order requiring Defendants to re-plead their affirmative defenses “with

sufficient particularity to meet these well-established standards under Federal Rule of Civil

Procedure 12(e).” Pl. Mem. at ¶ 18. Plaintiff also requests similar relief related to Defendants’

eight counterclaim. Id. at ¶ 19.

       To start with, Plaintiff’s argument that Defendants’ affirmative defenses “fail[] to meet the

pleading standard as articulated under Twombly and Iqbal,” Pl. Mot. at ¶ 18, is erroneous. That is

because, in the Fifth Circuit, “nearly every recent case … has concluded that Woodfield survived

Twombly.” Blount, 328 F.R.D. at 149. And as discussed above, Defendants’ affirmative defenses

are adequately pled under Woodfield.

       As to Defendants’ eighth cause of action, which seeks a declaratory judgment that Plaintiff

has waived his right to liquidated damages, Plaintiff complains that he is left to “speculate

endlessly as to what actions they [sic] have taken to allegedly waive said right.” Pl. Mot. at 8. But

the Answer does state the theory underlying the claim: by seeking actual damages, Plaintiff waived

his right to seek liquidated damages. Answer at page 8, ¶ 47. That result follows because, under

Texas law, a liquidated damages provision can only be enforced if “the harm caused by the breach

is incapable or difficult of estimation.” Advance Tank & Const. Co. v. City of DeSoto, 737 F. Supp.

383, 384 (N.D. Tex. 1990). Here, Plaintiff claims to know, down to the penny, how much money

he is owed in actual damages. Although Plaintiff is wrong and has not in fact suffered any actual

damages, he may not take that position and then later claim that actual damages are unknowable

or difficult to estimate. Accordingly, he has waived liquidated damages.

   E. Request for Leave to Amend.

       If the Court grants the Motion in any respect, Defendants respectfully request leave to file

an amended answer or counterclaims. See Fed. R. Civ. P. 15(a)(2) (“The court should freely give

leave when justice so requires.”).




                                                 6
        Case 20-03398 Document 30 Filed in TXSB on 04/12/21 Page 7 of 8




                                     IV.     CONCLUSION

       For the foregoing reasons, the Motion should be denied. But to the extent it is granted,

Defendants should be given leave to amend.

                                    Respectfully submitted,

                                    GUBERNICK LAW P.L.L.C.

                                    By:      /s/ Benjamin Gubernick
                                             Benjamin Gubernick (admitted pro hac vice)
                                             AZ Bar: 034599. CA Bar: 321883. NM Bar: 145006
                                             ben@gubernicklaw.com
                                             10720 West Indian School Rd Ste 19
                                             PMB 12
                                             Phoenix, AZ 85037
                                             Telephone: (734) 678-5169

                                    GOLD, WEEMS, BRUSER, SUES & RUNDELL

                                    By:      /s/ Evelyn I. Breithaupt
                                             Evelyn I. Breithaupt (Texas Bar No. 24073951)
                                             2001 MacArthur Drive
                                             P.O. Box 6118
                                             Alexandria, Louisiana 71307
                                             Telephone: (318) 445-6471
                                             Facsimile: (318) 445-6476
                                             Email: ebreithaupt@goldweems.com

                              ATTORNEYS FOR DEFENDANT, ALI CHOUDHRI, AND
                              INTERVENOR, JETALL COMPANIES, INC.




                                               7
        Case 20-03398 Document 30 Filed in TXSB on 04/12/21 Page 8 of 8




                                CERTIFICATE OF SERVICE
       I hereby certify that on April 12, 2021 I caused the foregoing Defendant Ali Choudhri and

Intervenor Jetall Companies, Inc.’s Opposition to Plaintiff’s Motion to Dismiss to be electronically

filed with the Clerk of the Court using the CM/ECF system, which will send notification of such

filing to the email addresses denoted on the Electronic Mail Notice List as listed below:

                                     Thane Tyler Sponsel, III
                                 Sponsel Miller Greenberg PLLC
                                      50 Briar Hollow Lane
                                         Suite 370 West
                                       Houston, TX 77027
                                   sponsel@smglawgroup.com

                                       Thomas L Hunt
                                  Thomas L Hunt & Associates
                                     4635 Southwest Fwy
                                           Ste 900
                                     Houston, TX 77027
                                tom@thomaslhuntassociates.com

       Alexandria, Louisiana, this 12th day of April, 2021.

                                      /s/ Evelyn I. Breithaupt
                                           OF COUNSEL




                                                 8
